Mr. Chief Justice Day
delivered the opinion of the Court.
The plaintiff in error was charged with the crime of robbery in the district court in Denver and was convicted by a jury. In the writ of error before this court he contends that the evidence was wholly insufficient to support the verdict and that it was error for the court to deny his motion for a directed verdict of not guilty.
The Attorney General has filed a confession of error in which he acknowledges the judgment should be *179reversed and the case against the defendant dismissed. The Attorney General admits, and we agree, that the evidence is completely insufficient to support the verdict rendered. Under the authority of Soto v. People, 64 Colo. 528, 173 Pac. 399, we act affirmatively upon the request of the Attorney General.
The judgment is reversed and the cause remanded with directions to the court to dismiss the information and to discharge the defendant.
Mr. Justice Sutton not participating.